Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 24-39 are pending.
Response to the arguments:-
Claim Rejections - 35 USC § 103
Claims 24-39 were rejected over US 7,241,887 Coe, Anesthesiology Al Hassani. Bhatia and Brugel.
Applicants argue that the compounds are structurally different and that the examiner has not provided any motivation to change it. A person of skill in the art would expect ring homologs to have a similar activity, and that would be the motivation for of skill in the art to have a cyclononanes core. The other change is a pyridyl instead of the phenyl ring. This change is also within the scope of the skill in the art, as a phenyl and pyridyl are bioisosteres, Q is an amide. 
Applicants argue that Coe fails to point to a particular lead compound as no specific data is given. 
Clearly applicants compounds in claim 24 are not limited to species. R2 is a H or an alkyl, or a laundry list of groups.  The reference teaches many examples with the corresponding R2 group. So really a lead compound is not necessary as there is teaching that compounds of this scope have an activity.
Under this “lead compound analysis,” we must first “determine,  whether a chemist of ordinary skill would have selected the asserted prior art compounds as lead compounds, or starting points, for further development efforts.” Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1291 (Fed. Cir. 2012).  There is sufficient structural similarity  of the compounds for one to select a 
    PNG
    media_image1.png
    128
    243
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    83
    255
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    88
    228
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    87
    195
    media_image4.png
    Greyscale
in claim 30. 
MPEP § 2143; see generally Ex Parte Cao, Appeal No. 2010-004081, 2011 WL 4434514, at *5 (PTAB Sept. 19, 2011) (“A ‘lead compound’ analysis is not the exclusive test for compound obviousness.”) (Non-precedential). See also In re Deuel, 51 F.3d 1552, 1558 (Fed. Cir. 1995) (“Normally a prima facie case of obviousness is based upon structural similarity, i.e., an established structural relationship between a prior art compound and the claimed compound. Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds.”).
Applicants argument of a lead compound is therefore not persuasive as applicants compounds, with R2 also within the scope of the compounds. As the compounds are so very structurally similar that a lead compound is not required. The whole disclosed scope is close enough for one of skill in the art to be motivated to make addition compounds. 

Prior art has    R3 also which is in the same position as R1 of the instant application. Applicants compounds and species also have the same R1 , alkoxy.
 
    PNG
    media_image5.png
    43
    203
    media_image5.png
    Greyscale
 or  R3 is an –O(C1-C4)alkyl. 

The rejection is maintained. 
Double Patenting
The ODP rejection over US 10,604,489 has been maintained as applicants have not yet filed a TD over it. 
Conclusion
Claims 24-39 are rejected. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



March 1, 2021.